DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al (US 2010/0258708) in view of Ohyama et al (US 2008/0266431), in view of Wolf et al (US 2009/0009747), and further in view of Kubota (US 2016/0266253).
As to claim 1, Meyers et al disclose (fig. 3.) an optoelectronic sensor device (10) for detecting an object (13) within a monitoring region (region at which object 13 is located), comprising a receiving device (19) for receiving backscattered light (12B) after the scattering (scattering) of an emitted light beam (12A) at the object (13), the receiving device (19) having an array of at least two receiving elements (photodetector array), the at least two 
obvious to one of ordinary skill in the art at the time the invention was made to modify Meyers et al in view of Ohyama et al to include wherein the at least two receiving elements detect with different light sensitivities, and wherein at least one of the at least two receiving elements can be switched off as taught by Wolf et al in order to determine when photodiode surfaces that are not used or used only partially are switched off due to extraneous light that strikes the detector surface area. Myers et al in view of Ohyama et al, and further in of Wolf et al fail to disclose and wherein in response to a brightness of the backscattered light received by the at least one receiving element in at least one array region of the at least two array regions, the controller is configured to reduce the light sensitivity of the at least one receiving element, thereby defining a completely masked-out region. Kubota disclose (fig. 4A) and wherein in response to a brightness (luminous flux), (see paragraph [0028]) of the backscattered light (L2) received by the at least one receiving element (16) in at least one array region (16a) of the at least two array regions (16a, 16b, 16c), (paragraphs [0047], [0048]), (fig. 1) the controller (20), (paragraph [0032]) is configured to reduce the light sensitivity (lowest detection sensitivity) of the at least one receiving element (16), thereby defining a completely masked-out region (R1), (paragraphs [0037], [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Myers et al in view of Ohyama et al, and further in view of Wolf 
As to claim 2, Meyers et al disclose (fig. 3) the sensor device (10) wherein the receiving elements (14, 15) are configured as photodiodes (photodetectors), (paragraph [0076]).
As to claim 3, Meyers et al disclose (fig. 9) the sensor device (10) wherein the receiving device (14S) comprises a signal amplifier (41), settable in respect of the gain (low gain, high gain), for amplifying (amplifies) the received light (reflected light) converted into electrical charge carriers (photocurrent) in order to set the light sensitivity (photo strike), (paragraph [0087]).
As to claim 4, Meyers et al disclose (fig. 3) the sensor device (10), (paragraph [0076]). Meyers et al in view of Wolfe et al, and further in view of Kubota fail to disclose further comprises wherein the floating diffusion is configured to be settable with respect to the magnitude of the voltage into which the quantity of photoinduced charge carriers is converted, in order to set the light sensitivity. Ohyama et al disclose (fig. 4) wherein the floating diffusion (423) is configured to be settable with respect to the magnitude of the voltage (high voltage) into which the quantity of photoinduced charge carriers (signal charges) is converted (converted), in order to set the light sensitivity (sensitivity), (paragraphs [0034], [0035], [0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meyers et al, in view of Wolf et al, and further in view of Kubota to include further 
As to claim 5, Meyers et al disclose (fig. 9) the sensor device (10) wherein the receiving device (14S) is configured to set the number of channels for converting light (reflected light, backscattered light) into electrical charge carriers (photocurrents) and such that the light sensitivity (photon strike) is variable by means of setting the conversion gain (low gain, high gain), (paragraph [0087]).
As to claim 6, Meyers et al disclose (fig. 3) the sensor device (10) wherein the control device (20) further classifies the array (14, 15, 19) into the at least two array regions (photodetector array regions), (paragraph [0076]).
As to claim 7, Meyers et al disclose (fig. 3) the sensor device (10) wherein the control device (20) is further configured to switch off of the at least one receiving elements to define the completely masked-out region (pattern), (paragraph [0076]). 
As to claim 8, Meyers et al disclose (fig. 3) the sensor device (10) wherein the array (19) is configured as a two-dimensional array (three dimensional imaging includes two-dimensional), (Abstract, paragraph [0076]).
As to claim 9, Meyers et al disclose (fig. 3) the sensor device (10) further comprising a transmitting device (11) for emitting radiation (12), in particular for scanning the monitoring region (target 13 location), (paragraph [0076]). 
As to claim 10, Meyers et al disclose (fig. 3) a method for controlling an optoelectronic sensor device (10), comprising: using an optoelectronic sensor device (10) for detecting an object 
As to claim 11, Meyers et al disclose (fig. 3) the method wherein a brightness measurement (intensity) of the radiation (12R) received by the individual receiving elements (14, 15) is performed before the setting of the light sensitivity (photon strike) of the receiving elements (14, 15), (paragraph [0076]).
As to claim 12, Meyers et al disclose (fig. 3) the method wherein the individual array regions are classified in each case according to distances (Dl, D2) of the object (13) at which the emitted radiation (light patterns) is scattered in the monitoring region (target 13 region), (paragraph [0076]) .
As to claim 13, Meyers et al disclose (fig. 9) the method wherein the light sensitivity (photon strike) is set by a procedure in which: the signal gain (low gain , high gain) of the signal brought about by received light (reflected light) converted into electrical charge carriers (photocurrent) into which the quantity of photoinduced charge carriers (photocurrent) is converted by the number of channels for converting light (light) into electrical charge carriers (photocurrent), (paragraph [0087]).
As to claim 14, Meyers et al disclose (fig. 3) the sensor device (10) wherein the sensor device (10) is a LIDAR apparatus (LIDAR System), (paragraphs [0020], [0065], [0077]).
As to claim 15, Meyers et al disclose (fig. 3) the sensor device (10) wherein the receiving device (19) has a matrix of receiving elements (14, 15), (paragraph [0076]).
As to claim 16, Meyers et al disclose (fig. 3) the sensor device (10) wherein the array is configured as a 3D imager (three dimensional imaging system), (Abstract).
As to claim 17, Meyers et al disclose (fig. 3) the method wherein the sensor device (10) is a LIDAR apparatus (LIDAR System), (paragraph [0020], [0067], [0077]).
As to claim 18, Meyers et al disclose (fig. 3) the method wherein the receiving device (19) has a matrix of receiving elements (14, 15), (paragraph [0076]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/11/2021, with respect to the rejection(s) of claim(s) 1-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878